Citation Nr: 1517299	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-42 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for rheumatoid arthritis of the right foot.

3. Entitlement to service connection for a left foot disability, to include rheumatoid arthritis, and to include as secondary to residuals of a right foot fracture.

4. Entitlement to service connection for a right foot disability, to include rheumatoid arthritis, to include as secondary to residuals of a right foot fracture.

5. Entitlement to service connection for a left ankle disability, to include rheumatoid arthritis, and to include as secondary to residuals of a right foot fracture.

6. Entitlement to service connection for a right ankle disability, to include rheumatoid arthritis, and to include as secondary to residuals of a right foot fracture.

7. Entitlement to service connection for a left knee disability, to include rheumatoid arthritis, and to include as secondary to residuals of a right foot fracture.

8. Entitlement to service connection for a right knee disability, to include rheumatoid arthritis, and to include as secondary to residuals of a right foot fracture.

9. Entitlement to service connection for a left hip disability, to include rheumatoid arthritis, and to include as secondary to residuals of a right foot fracture.

10. Entitlement to service connection for a right hip disability, to include rheumatoid arthritis, and to include as secondary to residuals of a right foot fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims of service connection for her right foot, left foot, left ankle, right ankle, left knee, right knee, left hip, and right hip have been developed and adjudicated regarding the diagnosis of rheumatoid arthritis.  As the Veteran seeks service connection for disabilities of the right foot, left foot, left ankle, right ankle, left knee, right knee, left hip, and right hip, however diagnosed, and in light of the Veteran's descriptions of her various symptoms and history, the matters are being addressed as characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The Veteran presented testimony at a hearing in Washington, D.C. in September 2011.  A transcript of the hearing is associated with the claims file.  This matter was remanded by the Board in March 2012.

After efforts to comply with the Board's March 2012 remand action were undertaken, the matter was returned to the Board.  In December 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over her September 2011 hearing is no longer employed by the Board, and she was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2014).  In a January 2013 response, the Veteran stated she did not wish to appear at a hearing, and requested the matter be considered on the evidence of record.

The Virtual VA paperless claims processing system (Virtual VA) contains VA treatment records from the North Texas Healthcare System dated March 2009 to April 2012.  The Veterans Benefits Management System (VBMS) contains a January 2015 appellate brief.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for disabilities of the left foot right foot, left ankle, right ankle, left knee, right knee, left hip, and right hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2001 rating decision denied entitlement to service connection for residuals of a left foot injury based on the determination that the evidence did not show a left foot injury, diagnosis, or treatment during active duty.

2. The Veteran did not submit a notice of disagreement with the November 2001 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2001 rating decision.

3. A September 2005 Board decision denied entitlement to service connection for rheumatoid arthritis of the right foot based on the determinations that the evidence of record clearly and unmistakably demonstrated that the Veteran had rheumatoid arthritis of both hands and both feet prior to service, and that the rheumatoid arthritis of the right foot was not aggravated or permanently increased in severity as a result of the Veteran's active duty service.

4. The Veteran did not appeal the September 2005 Board decision.

5. Since the November 2001 RO decision and the September 2005 Board decision, the Veteran submitted private treatment records showing a diagnosis of rheumatoid arthritis in her left foot, and she testified before the Board in September 2011 that a private doctor has told her that her military service made her rheumatoid arthritis worse.  This new evidence therefore relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a left foot disability, and rheumatoid arthritis of the right foot.


CONCLUSIONS OF LAW

1. The November 2001 rating decision, which denied entitlement to service connection for residuals of a left foot injury, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The additional evidence received since the November 2001 RO decision is new and material, and the claim of entitlement to service connection for a left foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The September 2005 Board decision, which denied the claim of service connection for rheumatoid arthritis of the right foot, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

4. The additional evidence received since the September 2005 Board decision is new and material, and the claim of entitlement to service connection for rheumatoid arthritis of the right foot is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A November 2001 rating decision denied entitlement to service connection for residuals of a left foot injury based on the determination that the evidence did not show a left foot injury, diagnosis, or treatment during active duty.  The Veteran did not submit a notice of disagreement with the November 2001 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2001 rating decision.  As such, the November 2001 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

A September 2005 Board decision denied entitlement to service connection for rheumatoid arthritis of the right foot based on the determinations that the evidence of record clearly and unmistakably demonstrated that the Veteran had rheumatoid arthritis of both hands and both feet prior to service, and that the rheumatoid arthritis of the right foot was not aggravated or permanently increased in severity as a result of the Veteran's active duty service.  The Veteran did not appeal the September 2005 Board decision.  As such, the September 2005 Board decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final November 2001 RO decision and the final September 2005 Board decision, the Veteran submitted private treatment records showing a diagnosis of rheumatoid arthritis in her left foot.  See, e.g., February 1997 Amarillo Diagnostic Clinic note (assessment of chronic longstanding rheumatoid arthritis, and notation of considerable degenerative changes of both feet).  Further, the Veteran testified before the Board in September 2011 that a private doctor has told her that her military service made her rheumatoid arthritis worse.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in November 2001, the testimony was not of record at the time of the final Board decision in September 2005, and indicates that Veteran's rheumatoid arthritis may have existed in both feet during service, and may have been aggravated by her military service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for a left foot disability and rheumatoid arthritis of the right foot, as it raises a reasonable possibility that the Veteran's current disabilities are related to or were aggravated by her active duty service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left foot disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for rheumatoid arthritis of the right foot is reopened, and to this extent only, the appeal is granted.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.

During her September 2011 hearing before the Board, the Veteran testified that she walks with an altered gait and has to put all of her weight on her left leg due to her service-connected residuals of a right foot fracture.  The Veteran and her representative stated that they believe this has caused or aggravated the Veteran's current problems with the joints of her lower extremities.  The Veteran also noted that she received treatment for both of her ankles and both of her knees during active duty service.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of all diagnoses of her bilateral feet, ankles, knees, and hips, to include the theories of direct and secondary service connection.

Upon VA examination in March 2012, the VA examiner diagnosed systemic rheumatoid arthritis, and opined that it was clear and unmistakable that the rheumatoid arthritis was not aggravated beyond its natural progression by the Veteran's active duty service.  The March 2012 VA examiner explained that the Veteran's total active duty service was less than three months, and "thus, there was not enough time spent during military service to permanently aggravate her pre-existing condition."  The Board notes, however, that the Veteran has indicated that during her active duty service she was in basic training, which required extensive physical training and a variety of activities, and she contends these activities and exercises are what aggravated her rheumatoid arthritis.  See, e.g., January 2015 appellate brief; September 2011 Central Office hearing testimony.  Further, the Veteran contends that she was told she could continue doing her training after the stress fracture in her right foot was diagnosed, and she was given a boot to wear.  See August 2003 Decision Review Officer hearing testimony.  On remand, the AOJ should obtain an addendum opinion from the March 2012 VA examiner, or another qualified VA examiner, to determine whether the full extent of the Veteran's active duty service, not just the length of time in service, aggravated her rheumatoid arthritis.

Finally, the evidence of record indicates there are outstanding private treatment records.  During her August 2003 hearing before a Decision Review Officer (DRO), the Veteran testified that a Dr. B.B. from Amarillo told her that her current foot condition could have been caused by an aggravation in service.  No treatment records from Dr. B.B. are currently of record.  During her September 2011 hearing before the Board, the Veteran testified that a Dr. H. has told her that he feels the military caused her arthritis to get worse because of all the activities she performed during service.  No treatment records from a Dr. H. are of record.  

In a June 1999 treatment record, Dr. E.C.S. stated that the Veteran "has been followed by me because of severe rheumatoid arthritis" of both hands and both feet.  However, no other treatment records from Dr. E.C.S. are associated with the claims file.  A March 2001 treatment note from the Amarillo Diagnostic Clinic states that after the age of 14, the Veteran's rheumatoid arthritis was treated by a Dr. S., and then in 1997 the Veteran was treated by a Dr. M.  Treatment records from Dr. S. and Dr. M. are not currently of record.  A May 2007 treatment note from the Amarillo Diagnostic Clinic indicates the Veteran received treatment with a different Dr. S. regarding her right knee after a motor vehicle accident and surgery, however treatment records from this physician are also not of record.  

The Board notes that in May 2005 and February 2010 statements, the Veteran indicated that some of her older private treatment records were no longer available.  However, it is unclear from these statement which records were unavailable.

Finally, in February 2010, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment records from a Dr. N.R.V., indicating that he helped the Veteran obtain disability benefits from the Social Security Administration, which were awarded in part due to her arthritis.  In March 2012, the Veteran submitted a VA Form 21-4142 so that VA could request treatment records from a Dr. C.A.C. dated June 2011 to present regarding all treatment and surgeries.  An accompanying March 2012 statement from the Veteran indicates that Dr. C.A.C. has performed surgery on the Veteran's right hip and right knee.  To date it does not appear these records have been requested.  

	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to her feet, ankles, knees, and hips, to include her treating providers for rheumatoid arthritis.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include: Dr. B.B. from Amarillo (see August 2003 DRO hearing testimony); Dr. H. (see September 2011 Central Office hearing testimony); Dr. E.C.S. (see June 1999 treatment record); Dr. S. and Dr. M. (see March 2001 treatment note from the Amarillo Diagnostic Clinic); Dr. S. (see May 2007 treatment note from the Amarillo Diagnostic Clinic); Dr. N.R.V. (see February 2010 VA Form 21-4142); and Dr. C.A.C. (see March 2012 VA Form 21-4142).  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate physician examiner to determine the nature and etiology of any left foot, right foot, left ankle, right ankle, left knee, right knee, left hip, and right hip disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity all diagnoses of the left foot, right foot, left ankle, right ankle, left knee, right knee, left hip, and right hip, other than rheumatoid arthritis, that are currently manifested, or that have been manifested at any time since July 2009.

The examiner should address any diagnoses of record, to include right ankle arthralgia (see November 2009 VA examination report), synovitis (see February 1997 Amarillo Diagnostic Clinic note), and neuritis (see January 2005 Advanced Reconstructive Foot Centers note).

The examiner should also address the Veteran's complaints regarding her joint symptoms, to include pain and swelling, and to the extent possible, attribute the Veteran's symptoms to a specific diagnosis.  See, e.g., September 2011 Central Office hearing testimony.

b) For each diagnosis for each joint, other than rheumatoid arthritis, that is currently shown or that has been manifested at any time since July 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the June 1982 service treatment record in which the Veteran complained of pain in both knees and both ankles.  See also September 2011 Central Office hearing testimony.

The examiner should specifically address the activities and exercises the Veteran participated in as part of her basic training requirements during her active duty service.  See January 2015 appellate brief; September 2011 Central Office hearing testimony.

c) For each diagnosis for each joint, other than rheumatoid arthritis, that is currently shown or that has been manifested at any time since July 2009, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected residuals of a right foot fracture.

The examiner should specifically address the Veteran's contention that she walks with an altered gait and has to put all of her weight on her left leg due to her service-connected residuals of a right foot fracture, and that this has caused or aggravated the Veteran's current problems with the other joints of her lower extremities.  See September 2011 Central Office hearing testimony.

d) For each diagnosis for each joint, other than rheumatoid arthritis, that is currently shown or that has been manifested at any time since July 2009, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected residuals of a right foot fracture.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and all obtained records have been associated with the evidentiary record, obtain an addendum opinion from the March 2012 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate physician examiner to determine the nature and etiology of the Veteran's current rheumatoid arthritis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

 Is it clear and unmistakable that the rheumatoid arthritis in the Veteran's left foot, right foot, left ankle, right ankle, left knee, right knee, left hip, and right hip was not permanently aggravated by her active duty service? 

The examiner should specifically address the contentions of the Veteran and her representative that during her active duty service, the Veteran was in basic training, which required extensive physical training and a variety of activities, and those physical activities and exercises are what aggravated the rheumatoid arthritis in each of her joints.  See, e.g., January 2015 appellate brief; September 2011 Central Office hearing testimony.  Further, the examiner should address the Veteran's report that she was told she could continue doing her training after the stress fracture in her right foot was diagnosed.  See August 2003 Decision Review Officer hearing testimony.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report and addendum opinion comply with the Board's remand instructions.

6. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


